t c memo united_states tax_court abraham and dina weiss petitioners v commissioner of internal revenue respondent docket no filed date abraham and dina weiss pro sese rosemary d camacho for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies and an addition_to_tax with respect to petitioners’ federal income taxes as follows addition_to_tax year deficiency sec_6653 a dollar_figure --- big_number ---- big_number dollar_figure respondent has also determined that petitioners are liable for increased interest on underpayments attributable to a tax- motivated transaction as defined in sec_6621 after concessions the issues for decision are whether the oshtemo-kalamazoo associates partnership oshtemo-kalamazoo in which petitioner abraham weiss was a general_partner engaged in a cable television activity for profit with the result that petitioners should be allowed to claim their proportionate share of the losses and investment tax_credits generated by that activity for the years in issue whether petitioners failed to establish their ownership interests in the partnership so as to be entitled to the deductions or credits in guestion or whether the transactions were instead shams devoid of substance whether respondent may disallow the losses from oshtemo- kalamazoo claimed as deductions on petitioners' tax returns for the taxable years and without proof that adjustments were made to the partnership returns of oshtemo- kalamazoo whether petitioners are liable for the negligence addition_to_tax pursuant to sec_6653 for the taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure and whether petitioners are liable for increased interest on the deficiencies if any pursuant to sec_6621 c findings_of_fact at the time petitioners filed their petition herein they were residents of brooklyn new york during the taxable years and petitioner abraham weiss was employed as a certified_public_accountant he has substantial experience in preparing tax returns during the same years he was also a general_partner in oshtemo-kalamazoo a partnership involved ina cable television activity before he became a general_partner in oshtemo-kalamazoo petitioner abraham weiss' only experience in the cable television industry arose from providing accounting services for clients in that industry he prepared the tax returns for oshtemo-kalamazoo for the years in issue at the time of trial petitioners had no documents such as bank records or other business records relating to oshtemo-kalamazoo nor were they able to locate witnesses other than mr weiss himself who could testify regarding their investment in oshtemo-kalamazoo and his becoming a general_partner therein oshtemo-kalamazoo issued a note to acquire a cable television system in the note was nonrecourse and petitioners did not have personal liability on the note some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference oshtemo-kalamazoo did not ask the limited partners to make any cash investments during the years in issue petitioners filed joint federal_income_tax returns for their taxable years and on which they claimed losses from oshtemo-kalamazoo in the amounts of dollar_figure dollar_figure and dollar_figure respectively they also claimed a share in the amount of dollar_figure of an investment_tax_credit relating to oshtemo- kalamazoo for the taxable_year in acton catv inc acton catv as part of a joint_venture agreement assumed all partnership obligations of oshtemo-kalamazoo acton catv agreed to indemnify petitioner abraham weiss for any partnership obligations incurred by oshtemo-kalamazoo during respondent's audit of the partnership returns petitioners agreed to extensions of the period of limitations in the notice_of_deficiency issued date respondent disallowed the losses claimed by petitioners on their tax returns for the taxable years and relating to oshtemo- kalamazoo respondent also determined that petitioners’ claim to the dollar_figure share of an investment_tax_credit relating to oshtemo- kalamazoo for the taxable_year should be disallowed the petition in this case was filed on date respondent filed a request for admissions with service upon petitioners on date petitioners filed no response and the matters in respondent's request were deemed admitted pursuant to rule c on date the court issued an order in response to respondent's earlier filed motions requiring petitioners by date to produce requested documents and to respond to respondent's interrogatories the court held in abeyance respondent's motion for sanctions regarding petitioners' failure to respond to the discovery requests petitioners however filed no response to the request for production of documents they did not provide answers to interrogatories or respond to the request for admissions until date days before trial when the case was called on date respondent agreed to the court's vacating petitioners' deemed admissions in view of petitioners’ submission albeit tardy of responses to those requests for admissions additionally based upon petitioners' representations that they had no documents in response to respondent's request for production of documents respondent agreed to abandon that part of the earlier filed motion that sought sanctions relating to the request for production of documents respondent continued to seek sanctions for petitioners’ untimely filing of responses to interrogatories in response to the motion for sanctions the court agreed to bar petitioners' testimony covering matters that would have been addressed in timely responses to interrogatories pursuant to rule c before excluding such testimony however the court required respondent to demonstrate in each instance not only that the proffered testimony involved information sought in the interrogatories but also that petitioners' failure to produce that information had prejudiced respondent's ability to prepare for trial at trial the court sustained respondent's objections to proffered testimony with respect to two interrogatories--one relating to the specific amount of time petitioner abraham weiss spent working on oshtemo-kalamazoo's business affairs and the other relating to specific information regarding acton catv's entry into the partnership business the court overruled another objection relating to mr weiss' testifying about the specific duties he performed for oshtemo-kalamazoo during the years in issue the latter ruling was based upon mr weiss' representation that he had earlier revealed such information to one of respondent's counsel the parties filed seriatim briefs petitioners’ reply brief asserted for the first time in these proceedings that respondent had lost their documentary records relating to the matters at issue respondent then sought and was granted permission to file a supplemental brief addressing the asserted loss of petitioners' records following submission of that brief mr weiss sent to the court a letter in which he further discussed the issue of respondent's alleged loss of petitioners’ records opinion respondent's statutory_notice_of_deficiency disallowed petitioners' claimed distributive_share of all income losses deductions and tax_credits from oshtemo-kalamazoo respondent grouped the reasons for disallowance into three general categories the first is petitioners' asserted failure to demonstrate that oshtemo--kalamazoo was an activity entered into for profit respondent accordingly disallowed the claimed deductions for failure to meet the requirements of sec_162 sec_212 and sec_183 alternatively respondent contended that petitioners did not establish the requisite ownership_interest in the oshtemo- kalamazoo program instead respondent determined that the oshtemo-kalamazoo transactions were shams or lacked substance finally respondent determined that petitioners had not established the cost or basis of assets amortized by the partnership and that the cost used was unreasonable and excessive and was not incurred for the stated purpose and that the assets have an indeterminate useful_life petitioners bear the burden_of_proof on all pertinent items see rule a 290_us_111 all claimed deductions and credits are matters of legislative grace and must have a basis in the statute 292_us_435 we are not required to find that petitioner abraham weiss’ self-serving testimony meets that burden 87_tc_74 even if respondent does not present contradictory evidence we may still find on the basis of the record that petitioners’ evidence falls short of meeting their burden_of_proof 403_f2d_403 2d cir affg tcmemo_1967_85 profit objective sec_162 allows the deduction of ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business an activity qualifies as a trade_or_business capable of generating deductions under sec_162 only if the taxpayer engaged in the activity with the intention of making a profit 799_f2d_833 2d cir affg tcmemo_1985_462 sec_212 allows a deduction for expenses_incurred in transactions entered into for profit although the activities do not amount to a trade_or_business sec_183 allows a deduction for activities not motivated by profit but it subjects such deductions to a variety of limitations sec_183 first permits deductions of items that by their terms are not dependent upon a profit_motive such as certain deductions for interest or taxes sec_183 b also allows deductions which would otherwise be permitted only if the activity was engaged in for profit sec_183 however limits these latter deductions to the amount by which the gross_income exceeds the deductions that are not dependent upon a profit_motive in addition to the deductions disallowed respondent disallowed a claimed investment_tax_credit sec_38 permits a credit against federal income taxes allowable as a percentage of an investment in sec_38 property this is generally tangible_personal_property that is subject_to the allowance for depreciation sec_48 depreciation is allowable on property subject_to wear_and_tear or obsolescence and used in a trade_or_business or for the production_of_income sec_167 the credit is limited to a percentage of a taxpayer's qualified_investment in such property qualified_investment is a percentage of basis and basis is generally cost sec_46 sec_1011 as the foregoing discussion indicates common to the tax benefits claimed--whether deductions or credits--is the requirement that the activity at issue be a trade_or_business or a transaction otherwise entered into for profit if this requirement is not met sec_183 limits deductions to the amount of income from the activity and no investment tax_credits are allowed 90_tc_44 sec_183 defines an activity which is not engaged in for profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions under sec_162 or sec_212 or require the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir profit means economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir although the expectation of making a profit need not be reasonable the facts and circumstances must indicate that the taxpayer entered into the activity or continued it with the actual and honest objective of making a profit id dreicer v commissioner supra pincite sec_1 a income_tax regs whether a taxpayer has an actual and honest profit objective is decided on the basis of all surrounding circumstances dreicer v commissioner supra pincite sec_1_183-2 income_tax regs in making our determination we give greater weight to objective factors than to a taxpayer's statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs partnership activities present special considerations in determining whether they are entered into for profit partnerships are mere formal entities obviously they do not have independent minds of their own 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir affd without published opinions sub nom hook v commissioner kratsa v commissioner leffel v commissioner rosenblatt v commissioner zemel v commissioner f 2d 3d cir in determining partnership intent we often focus on the actions taken by the general_partner 86_tc_697 sec_1_183-2 income_tax regs provides a nonexclusive list of objective factors to be considered in deciding whether an activity is engaged in for profit 72_tc_28 the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer's advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved petitioners have offered little if any evidence regarding most of these factors they have not shown that petitioner abraham weiss in his capacity as a general_partner carried on his activities in a businesslike manner nor despite respondent's repeated requests have petitioners brought forward any books_and_records relevant to the activity nor is there any proof that any such books_and_records were properly maintained notwithstanding mr weiss' role as the general_partner of a partnership that owned a cable television operation he has demonstrated no expertise in the cable television field other than making vague representations that he provided accounting services to cable television customers nor is there direct evidence that the operation of oshtemo-kalamazoo was guided by anyone with demonstrated expertise or knowledge of the cable television industry mr weiss has represented that he spent adequate time with the oshtemo-kalamazoo undertaking but we have no basis to accept his representations when respondent sought information pertaining to this issue pursuant to this court's discovery rules mr weiss failed to provide that information despite this court's order that he do so to the prejudice of respondent's preparation of a defense as to this issue accordingly on respondent's motion we prohibited mr weiss from introducing further evidence as to the time spent in this activity pursuant to rule c we did permit mr weiss to testify that as general_partner for oshtemo-kalamazoo he was actively involved in negotiations relating to acquisition of equipment negotiations for the broadcast of programs and related materials logistics contacts with the municipality environmental analysis and studies and day-to-day administration he did not however manage the system management was instead handled by a management team the degree of mr weiss' involvement is ultimately unclear petitioners also failed to provide any specifics as to the nature of the oshtemo-kalamazoo assets acquired or their value they have not provided any basis for concluding that such assets would appreciate in value petitioners do however assert that acton catv's acquisition of the cable television activity in is an indication that it was a profitable operation we decline to follow that reasoning the fact that acton catv acquired the business does not impute a profit_motive to its previous owners see finoli v commissioner supra pincite additionally other than mr weiss' representation that he provided accounting services for unspecified other cable television clients there is no basis to assume that petitioners have ever had any particular success in similar or dissimilar activities the scant evidence presented indicates that petitioners earned no profits whatsoever from their oshtemo-kalamazoo activities they only incurred losses petitioners' tax returns indicate that they used these losses to offset taxable_income generated by mr weiss' unrelated activities finally although we doubt that considerations of personal pleasure entered into petitioners' decision to engage in cable television activity the absence of such considerations does not appreciably aid petitioners' attempt to demonstrate a profit objective in that activity petitioners ultimately have failed to produce evidence showing that the oshtemo-kalamazoo activities were entered into with the requisite profit_motive accordingly we sustain respondent’s determination on this issue economic_substance respondent has also disallowed the claimed loss deductions because of petitioners’ asserted failure to show the necessary attributes of ownership required to claim the oshtemo-kalamazoo assets instead respondent asserts the partnership activities were a sham and lacked economic_substance a transaction is without its intended effect for federal_income_tax purposes if it is devoid of economic_substance consonant with its intended tax effects 435_us_561 364_us_361 the substance of the transaction not its form determines its tax consequences the transaction must have economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached frank lyon co v united_states supra pincite 84_tc_412 74_tc_305 affd per curiam 671_f2d_316 9th cir the test for economic_substance is based on objective factors we take into account whether the taxpayer acquired a bona_fide equity_interest in the property and whether the taxpayer had a reasonable opportunity for economic success 91_tc_838 85_tc_397 we have found the following factors to be particularly important in determining whether a transaction possesses economic_substance the presence or absence of arm's-length price negotiations 87_tc_983 affd without published opinion 860_f2d_1075 3d cir the relationship between the sale price and the fair_market_value 87_tc_970 the structure of the financing helba v commissioner supra pincite1 whether there was a shifting of the burdens and benefits of ownership 88_tc_386 affd 868_f2d_851 6th cir the degree of adherence to contractual terms helba v commissioner supra pincite1 and the reasonableness of the income projections 81_tc_184 affd in part revd in part and remanded 752_f2d_89 4th cir petitioners presented no pertinent evidence regarding their equity in oshtemo-kalamazoo or the prospect of economic success beyond very conclusory assertions that mr weiss thought that investing in a cable television system would be profitable they gave no hint as to the content or nature of any negotiations employed in acquiring the property nor did they establish the sale price or the actual value of the assets at issue as to the structure of the financing we are told only that oshtemo- kalamazoo issued a note to acquire a cable television system in the note was nonrecourse and petitioner abraham weiss did not have personal liability on the note this information is not particularly instructive as to the issue of profit objective petitioners have given us no specifics as to any shifting of the burdens and benefits of ownership except for our being told that an entity named acton catv acquired the assets some years after those in issue nor have they provided information regarding the degree of adherence to contractual terms or the reasonableness of the income projections if any--other than mr weiss' assurances to us that he thought that oshtemo-kalamazoo had a tremendous upside potential in sum petitioners’ evidence falls far short of demonstrating that the oshtemo- kalamazoo program possessed the economic_substance needed to support the tax deductions and credits at issue we sustain respondent's determination as to this issue bases of amortizable assets the internal_revenue_code permits taxpayers to claim deductions for amortization in specific situations for example the amortization of the cost of acquiring a lease under sec_178 sec_1016 requires adjustments to basis with respect to amounts deducted as amortization expenses petitioners have provided no evidence with respect to the bases or costs of assets amortized by oshtemo-kalamazoo we therefore have no cause to guestion respondent's disallowance of amortization deductions examination of partnership return on brief petitioners attack respondent's disallowance by insisting that respondent disallowed the losses and credits claimed on their returns without initially making adjustments to the partnership federal_income_tax returns even if true petitioners' assertion does not avail them here a trial before this court 1s a proceeding de novo and our determination as to petitioners’ tax_liability must be based on the merits of the case and not on any record developed at the administrative level 62_tc_324 the question whether respondent made adjustments to the partnership federal_income_tax returns before issuing the notice_of_deficiency to petitioners is thus irrelevant here as noted above petitioners have the burden of proving to this court that they are not liable for the determined deficiencies when they fail to meet this burden as they have done here we will sustain a deficiency_notice disallowing a partnership loss even though the audit of the partnership was not yet final 69_tc_156 petitioners also argue that there is a presumption that business deals take place at arm’s length they conclude that because respondent has not disproved their claims that the oshtemo-kalamazoo transactions were conducted at arm’s length their oshtemo-kalamazoo transactions are presumptively valid and must be accepted for purposes of federal income_taxation petitioners again fail to recognize that it is their burden and not respondent’s to prove each fact needed to substantiate the for taxable years beginning after date the internal_revenue_code provides for determining the tax treatment of items of partnership income loss deductions and credits at the partnership level in a unified partnership proceeding rather than in separate proceedings with the partners pursuant to the audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a -1 a proced admin regs these provisions however are effective only for partnership taxable years beginning after date see thfra sec_407 96_stat_670 accordingly they are not in effect for the years here at issue deductions and credits at issue and their right to claim them see rule a they have not done so here asserted loss of records in their reply brief petitioners assert for the first time in these proceedings that after they had provided respondent with their only records of the oshtemo-kalamazoo activity respondent never returned them they argue that their failure to substantiate their right to the deductions and credits at issue can be traced to the claimed loss of these records by respondent citing 16_f3d_1336 2d cir affg in part vacating and remanding in part tcmemo_1992_106 petitioners contend that because respondent lost their records they are entitled to a presumption that their records would support their contention that they had an adequate profit_motive for engaging in the oshtemo-kalamazoo activity we note that recent modifications to the burden_of_proof requirements in court proceedings are inapplicable here as the examination in this case commenced before date see sec_7491 as added by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_685 see also rra sec c 112_stat_727 our practice is not to consider new issues raised for the first time on reply brief see rule sec_31 sec_41 99_tc_132 affd sub nom 28_f3d_1024 10th cir 96_tc_858 affd 959_f2d_16 2d cir in view of petitioners' pro_se status and the nature of the issue however we have exercised our discretion to permit further briefing with respect to petitioners' assertion that respondent has lost their records in this regard we have decided to file and consider petitioner abraham weiss’ letter that addresses arguments made in respondent's brief in response continued we disagree the general_rule applicable to a party having the burden_of_proof is that a loss of records may preclude proving a material fact in 283_us_223 the supreme court explained the impossibility of proving a material fact upon which the right to relief depends simply leaves the claimant upon whom the burden rests with an unenforceable claim a misfortune to be borne by him as it must be borne in other cases as the result of a failure of proof the court_of_appeals for the second circuit in andrew crispo gallery inc v commissioner supra acknowledged that principle but the majority of the court_of_appeals panel deciding that case determined that a different rule must apply when the government itself is responsible for the taxpayer's inability to produce documentary_evidence in such a case the majority considered two modifications to the holding of burnet v houston supra appropriate first where the taxpayer’s records have been seized and lost by the government the trier should at least be permitted to infer that the true facts are as alleged by the taxpayer to be set forth in the documents seized and lost second in those instances where the taxpayer can offer credible_evidence that the seized and lost record was properly maintained by the taxpayer prior to seizure and accurately reflected the facts that the taxpayer alleges it purports to reflect the taxpayer is entitled to a presumption that the record would so reflect those alleged facts andrew crispo gallery inc v commissioner supra pincite4 continued to petitioners' reply brief cf 906_f2d_62 2d cir affg tcmemo_1989_165 in any event however the ultimate burden of persuasion as to entitlement to a deduction would remain on the taxpayer id pincite the court of appeals’ holding does not aid petitioners in this case first we do not accept petitioners' claims that respondent is responsible for their failure to produce documents relating to the oshtemo-kalamazoo activity during the development of this case petitioners steadfastly ignored respondent's valid requests for the production of documents at the beginning of trial they conceded that they did not have the records requested and respondent agreed to rescind the demand for sanctions at no time before trial did petitioners state that their inability to produce relevant documents was due to respondent's loss of those records during the trial itself mr weiss frequently argued that during the audit process he had presented respondent with records relevant to the oshtemo- kalamazoo activity even then mr weiss did not assert that respondent had retained and possibly lost their records the failure to make such an assertion persisted in petitioners’ opening brief it was not until their reply brief--which in the normal course would have been the last document submitted in the case--that petitioners made such a charge mr weiss is a certified_public_accountant who has testified as to his familiarity with respondent's audit processes he was certainly aware of the importance of relevant documentary_evidence in this case if petitioners believed in good_faith that respondent was responsible for preventing their production of such documentary_evidence they would not have waited until their reply brief to say so moreover even if respondent had lost petitioners' records we still would not hold for petitioners rule of the federal rules of evidence provides that secondary evidence of a writing recording or photograph is admissible if the original is unintentionally lost this rule alters the type of evidence that may be admissible as the court_of_appeals recognized in andrew crispo gallery inc v commissioner supra however the rule does not affect petitioners' burden of persuading the court as to the existence of asserted facts see 71_tc_1120 the court of appeals’ holding in andrew crispo gallery still leaves petitioners both with the burden of establishing a basis for us to infer that the missing records contain the facts as alleged by them and with the requirement of producing credible_evidence that the missing records were properly maintained and accurately reflected the facts as alleged the record before us---consisting of mr weiss' vague and self-serving testimony---establishes neither andrew crispo gallery does not provide taxpayers entitlement to otherwise unsubstantiated deductions or credits based on the bare assertion that their records have been lost by the government without further proof see rodman v commissioner 542_f2d_845 2d cir affg in part revg in part and remanding tcmemo_1973_277 here petitioners have provided no such further proof delay of deficiency_notice in evaluating the evidence we have remained cognizant of the long period of time between the last of the taxable years in issue and the date date that respondent mailed the statutory_notice_of_deficiency to petitioners before trial however petitioners stipulated that they did not contest whether the statutory period of limitations for assessing the deficiencies at issue has expired mr weiss subsequently testified that he had executed documents extending indefinitely the time within which respondent might determine and assess taxes for the years at issue he has made no showing that he sought to terminate these extensions accordingly even if the issue of delay were properly before us petitioners would not prevail the appellate venue for this case would be the court_of_appeals for the second circuit which has stated the rule in this circuit is that a long delay will not vitiate an indefinite extension absent notice from the taxpayer that he desires to bring the extension to a close stenclik v commissioner f 2d 2d cir affg tcmemo_1989_516 see also 101_tc_374 ‘a deal is after all a deal and fairness dictates that both parties adhere to the provisions of the document they both voluntarily signed ’ - - quoting 86_tc_85 affd without published opinion 40_f3d_385 5th cir addition_to_tax and increased interest sec_6653 imposes additions to tax where the taxpayer has acted negligently or with intentional_disregard_of_rules_and_regulations petitioners bear the burden_of_proof on this issue rule a 58_tc_757 petitioner abraham weiss is a certified_public_accountant who has testified to substantial experience in preparing tax returns if there were convincing evidence available that petitioners neither negligently nor intentionally disregarded the applicable rules and regulations mr weiss as an accountant plainly knew the importance of producing it petitioners failed to adduce such evidence we accordingly hold that they intentionally or negligently failed to follow rules and regulations and that they are chargeable with the addition_to_tax under sec_6653 sec_6621 formerly sec_6621 provides for an increase in the interest rate where there is a substantial_underpayment 1ie one that exceeds dollar_figure in any taxable_year the petition claims that the delay in sending the notice_of_deficiency is respondent's fault and it asserts that interest that has accrued on the deficiencies should be abated pursuant to sec_6404 consideration of petitioners’ request for abatement of interest is premature however as there has been neither an assessment of interest nor a final_determination by respondent not to abate the interest see sec_6404 g as currently in effect see also 110_tc_20 -- - in which the underpayment is attributable to or more tax_motivated_transactions sec_6621 temporary regulations adopted pursuant to sec_6621 c b which are applicable to interest accruing after date state that any deduction disallowed for any period under sec_183 is subject_to the provision for additional interest set forth in sec_6621 sec_301_6621-2t a-4 temporary proced admin regs fed reg date here respondent has explicitly determined that the deductions at issue are disallowed under sec_183 petitioners have not shown that determination to be erroneous respondent is therefore entitled to additional interest after date on the portion of the deficiencies for and attributable to the disallowed deductions to give effect to concessions decision will be entered under rule
